 



Exhibit 10.12
CONFIRMATION

     
Date:
  March 27, 2008
 
   
To:
  PHH Corporation (“Counterparty”)
 
   
Facsimile:
  (856) 917-4278
 
   
Attention:
  Treasurer
 
   
From:
  Citibank, N.A. (“Citi”)
 
   
Facsimile:
  (212) 615-8985

Transaction Reference Number:
          The purpose of this communication (this “Confirmation”) is to set
forth the terms and conditions of the above-referenced Transaction entered into
on the Trade Date specified below between you and us. This Confirmation
supplements, forms a part of, and is subject to the Master Terms and Conditions
for Convertible Bond Hedging Transactions between Citibank, N.A. and PHH
Corporation dated as of March 27, 2008 (as amended from time to time, the
“Master Confirmation”).
          1. The definitions and provisions contained in the Definitions (as
such term is defined in the Master Confirmation) and in the Master Confirmation
are incorporated into this Confirmation. In the event of any inconsistency
between those definitions and provisions and this Confirmation, this
Confirmation will govern.
          2. The particular Transaction to which this Confirmation relates is
entered into as part of an integrated hedging transaction of the Convertible
Notes pursuant to the provisions of Treasury Regulation Section 1.1275-6.
          3. The particular Transaction to which this Confirmation relates shall
have the following terms:

     
Trade Date:
  March 27, 2008
 
   
Effective Date:
  The closing date for the initial issuance of the Convertible Notes
 
   
Premium:
  USD 13,587,900
 
   
Premium Payment Date:
  The Effective Date
 
   
Convertible Notes:
  4% Convertible Senior Notes due 2012, offered pursuant to an Offering
Memorandum to be dated as of March 27, 2008 and issued pursuant to the
Indenture.
 
   
Number of Units:
  The number of Convertible Notes in denominations of USD1,000 principal amount
issued by Counterparty on the closing date for the initial issuance of the
Convertible Notes.
 
   
Strike Price:
  As of any date, an amount in USD, rounded to the nearest cent (with 0.5 cents
being rounded upwards), equal to USD1,000 divided by the Unit Entitlement.

A-1



--------------------------------------------------------------------------------



 



     
Applicable Percentage:
  30%
 
   
Number of Shares:
  The product of the Number of Units, the Unit Entitlement and the Applicable
Percentage.
 
   
Expiration Date:
  April 15, 2012
 
   
Unit Entitlement:
  As of any date, a number of Shares per Unit equal to the Conversion Rate (as
defined in the Indenture, but without regard to any adjustments to the
Conversion Rate pursuant to the Excluded Provisions of the Indenture).
 
   
Indenture:
  Indenture to be dated as of April 2, 2008 by and between Counterparty and The
Bank of New York, as trustee, pursuant to which the Convertible Notes are to be
issued. For the avoidance of doubt, references herein to sections of the
Indenture are based on the draft of the Indenture most recently reviewed by the
parties at the time of execution of this Confirmation. If any relevant sections
of the Indenture are changed, added or renumbered following execution of this
Confirmation but prior to the execution of the Indenture, the parties will amend
this Confirmation in good faith to preserve the economic intent of the parties.
 
   
Net Share Provision:
  Section 5.04(a)(ii) and Section 5.04(b) (without duplication) of the Indenture
 
   
Excluded Provisions:
  Sections 5.06(g), 5.02 and 5.17 of the Indenture
 
   
Dilution Provisions:
  Sections 5.06(a), (b), (c), (d), (e) and (i) of the Indenture
 
   
Merger Provision:
  Section 5.12 of the Indenture
 
   
Tender Offer Provision:
  Section 5.12 of the Indenture
 
   
Make-Whole Provisions:
  Section 5.02(a) of the Indenture
 
   
Early Unwind Date:
  April 2, 2008, or such later date as agreed by the parties hereto.

A-2



--------------------------------------------------------------------------------



 



          3. Counterparty hereby agrees (a) to check this Confirmation promptly
upon receipt so that errors or discrepancies can be promptly identified and
rectified and (b) to confirm that the foregoing correctly sets forth the terms
of the agreement between us with respect to the particular Transaction to which
this Confirmation relates, by manually signing this Confirmation and providing
any other information requested herein or in the Master Confirmation and
immediately returning an executed copy to Confirmation Unit via 212-615-8985.
Hard copies should be returned to Citibank, N.A., 333 West 34th Street, 2nd
Floor, New York, New York 10001, Attention: Confirmation Unit.

            Yours sincerely,

CITIBANK, N.A.
      By:   /s/ Jason Shrednick         Name:   Jason Shrednick        Title:  
Authorized Signatory   

          Confirmed as of the date first above written:

PHH CORPORATION
    By:   /s/ Mark E. Johnson           Name:   Mark E. Johnson        Title:  
Vice President & Treasurer       

 